                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


    WENDY WALTON d/b/a SPENCER                  )
    STAFFING, INC.,                             )
                                                )
         Plaintiff,                             )          NO. 3:17-cv-1324
                                                )          JUDGE RICHARDSON
    v.                                          )
                                                )
    INTERSTATE WAREHOUSING, INC.,               )
                                                )
         Defendant.                             )

                                  MEMORANDUM OPINION

         Pending before the Court is Defendant’s Motion for Summary Judgment (Doc. No. 40,

“Motion”). Plaintiff has filed a response (Doc. No. 47, “brief in opposition”), and Defendant has

filed a reply (Doc. No. 52). For the reasons stated herein, Defendant’s Motion for Summary

Judgment will be granted in part and denied in part.

                                        BACKGROUND1

         Plaintiff Wendy Walton (“Plaintiff”) is the founder and sole owner of Spencer Staffing, an

employment company2 that, at all times relevant herein, provided temporary employees to

Defendant Interstate Warehousing, Inc. (“Defendant” or “Interstate”). Spencer Staffing and



1
  Unless otherwise noted, the facts in this background section are taken from the parties’ Responses
to the Statements of Undisputed Material Facts (Doc. Nos. 50 and 53).
2
  Plaintiff is an individual who does business as a sole proprietorship. Therefore, even though
Plaintiff does business under a trade name (“Spencer Staffing, Inc.”), the Court will refer to
Plaintiff as “she,” rather than “it.” It likewise will, for the most part, refer to Plaintiff’s sole
proprietorship as “Plaintiff” rather than “Spencer Staffing” or “Spencer Staffing, Inc.” since
legally the sole proprietorship and its owner are one. The Court notes that the “Inc.” after “Spencer
Staffing” in the trade name is inappropriate inasmuch as the business was a sole proprietorship
rather than a corporation.
Interstate Warehousing, Inc. entered into a Staffing Agreement (“the Agreement”) on December

28, 2015. In pertinent part, the Agreement provides:

         Interstate has the right to reject any individual referred by Staffing Firm3 and
         Staffing Firm and/or the employee of Staffing Firm has the right to reject the
         assignment to Interstate.
                                                ...
         Staffing Firm warrants that all temporary employees assigned to Interstate from
         time to time are the employees of Staffing Firm and not the employees of Interstate.
         Staffing Firm shall hire and assume responsibility, as provided under the terms of
         this Agreement, for certain personnel (“Staff”) to perform work for Interstate.
                                                 ...
         Staffing Firm as the employer of such staff as are assigned to and utilized by
         Interstate will, with respect to such workers, be solely responsible for:
                 (a) Making all proper payroll deductions, including income tax and Social
                 Security tax deductions . . .

                 (b) Making all payments, including payments for income tax, Social
                 Security tax and unemployment and disability insurance . . .

                 (c) Providing workers’ compensation coverage . . .
                                                ...
         Staffing Firm further represents and warrants that it shall offer a health plan to the
         temporary employees, which health plan shall satisfy the requirements of both IRC
         Section 4980H(a) and IRC Section 4980H(b).

(Doc. No. 40-1 at 8-10). The gist of the agreement was that Plaintiff would find and submit for

Defendant’s consideration candidates for temporary, and perhaps eventual permanent, placement

as forklift operators for Defendant; if Defendant accepted and took on a particular candidate for

placement, the candidate would become Plaintiff’s employee for payroll and certain administrative

purposes, and in return for handling these payroll and administrative functions, Plaintiff would be

reimbursed the payroll costs (wages, employment taxes, etc.) and also paid a fee for placed

candidate.


3
    The Agreement identifies Spencer Staffing as the “Staffing Firm.” (Doc. No. 40-1 at 1).


                                                   2
       On April 14, 2016, Brian Blaylock, the Human Resources Director for Defendant’s

Murfreesboro facility, informed Plaintiff that Defendant planned to suspend its placement of

temporary employees. Defendant represented to Plaintiff that it had suspended placement because

it had no current need and was overstaffed and that it had accepted very few employees from any

temporary employment agency, not just Spencer Staffing, during this time.4 In November 2016,

Defendant made the decision not to continue to do business with Plaintiff.5 Defendant alleges that

its accounting staff had issues with Plaintiff’s payroll and invoices throughout Defendant’s entire

relationship with Plaintiff. (Doc. No. 50 at ¶ 47). Plaintiff asserts that both Plaintiff and Defendant

made errors with payroll and invoices during the parties’ business relationship. Plaintiff alleges

that Defendant ended their business relationship because Plaintiff complained about

discriminatory placement practices,6 namely, Defendant’s unwillingness to accept7 men over 40

years old or women (of any age). (Doc. No. 22, ¶¶ 14-17).8



4
  Plaintiff denies these allegations (Doc. No. 50 at ¶¶ 22-23), but she fails to cite anything to
support those denials, as required by Local Rule 56.01(c)(3).
5
  Although Defendants refer to this decision simply as “ending the relationship” with Plaintiff,
there is no evidence that the Agreement remained in effect, and the Court interprets the decision
as terminating the Agreement.
6
  Defendant adamantly denies that Plaintiff ever questioned Defendant’s placement practices. See,
e.g., Doc. No. 50 at ¶ 74 and Doc. No. 53 at ¶¶ 16, 35, 37, 39-41, 44-47, 49-51, and 67-68.
7
  The Court refers herein to Defendant “accepting” (or not “accepting”) candidates, rather to than
Defendant “hiring” (or not “hiring”) candidates. This is because, as specifically provided in the
Agreement, candidates accepted by Defendant to work for Defendant were “hired” by Plaintiff, as
the Agreement specifically calls it, as Plaintiff’s employees. For similar reasons, the Court refers
to Defendant’s “placement” practices rather than its “hiring” practices, and to candidates
“place[d]” or not “place[d] with Defendant rather than to candidates “hired by” Defendant.
8
 Although Plaintiff contends in the Amended Complaint that Defendant refused to accept men
over the age of 40, she has not argued that part of her claim in response to Defendant’s Motion,
wherein she refers (obliquely) to such refusal only once (Doc. No. 47 at 21) and instead focuses
exclusively on Defendant’s alleged failure to accept women.
                                                  3
        Plaintiff sued Defendant, pursuant to this Court’s diversity jurisdiction (28 U.S.C. § 1332),

for violations of the Tennessee Human Rights Act (“THRA”), intentional interference with

business relationships, and breach of contract. (Doc. No. 22).

                             SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986). In other words, even if genuine, a factual dispute that is irrelevant or unnecessary

under applicable law is of no value in defeating a motion for summary judgment. See id. at 248.

On the other hand, “summary judgment will not lie if the dispute about a material fact is

‘genuine[.]’” Id.

        A fact is “material” within the meaning of Rule 56(c) “if its proof or disproof might affect

the outcome of the suit under the governing substantive law.” Anderson, 477 U.S. at 248. A

genuine dispute of material fact exists if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party. Harris v. Klare, 902 F.3d 630, 634-35 (6th Cir. 2018).

        The party bringing the summary judgment motion has the initial burden of identifying

portions of the record that demonstrate the absence of a genuine dispute over material facts.

Pittman v. Experian Information Solutions, Inc., 901 F.3d 619, 627-28 (6th Cir. 2018). If the

summary judgment movant meets that burden, then in response the non-moving party must set

forth specific facts showing that there is a genuine issue for trial. Id. at 628.




                                                   4
       A party asserting that a fact cannot be or genuinely is disputed—i.e., a party seeking

summary judgment and a party opposing summary judgment, respectively—must support the

assertion by citing to materials in the record, including, but not limited to, depositions, documents,

affidavits or declarations. Fed. R. Civ. P. 56(c)(1)(A). On a motion for summary judgment, a party

may object that the supporting materials specified by its opponent “cannot be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). Upon such an objection, the

proponent of the supporting material must show that the material is admissible as presented or

explain how it could be presented in a form that would be admissible. Thomas v. Haslam, 303 F.

Supp. 3d 585, 624 (M.D. Tenn. 2018); Mangum v. Repp, 2017 WL 57792 at ** 5 (6th Cir. Jan. 5,

2017) (citing Fed. R. Civ. P. 56(c) advisory committee’s note to 2010 amendment).

       The court should view the facts and draw all reasonable inferences in favor of the non-

moving party. Pittman, 901 F.3d at 628. Credibility judgments and weighing of evidence are

improper. Hostettler v. College of Wooster, 895 F.3d 844, 852 (6th Cir. 2018). As noted above,

where there is a genuine dispute as to any material fact, summary judgment is not appropriate. Id.

The court determines whether sufficient evidence has been presented to make the issue of fact a

proper jury question. Id. The mere existence of a scintilla of evidence in support of the nonmoving

party’s position will be insufficient to survive summary judgment; rather, there must be evidence

upon which the jury could reasonably find for the nonmoving party. Rodgers v. Banks, 344 F.3d

587, 595 (6th Cir. 2003).

                             TENNESSEE HUMAN RIGHTS ACT

       The THRA prohibits discrimination by an employer based upon gender and age (Tenn.

Code Ann. § 4-21-401(a)) and prohibits retaliation against a person who opposes a practice

declared discriminatory by the THRA. Tenn. Code Ann. § 4-21-301(a). Plaintiff maintains that



                                                  5
Defendant violated these provisions by refusing to accept women and by retaliating against her for

opposing Defendant’s placement practices. She asserts that she has a cause of action under the

THRA based on such alleged retaliation

       Defendant argues that the THRA prohibits discrimination and retaliation by employers, and

Defendant was not Plaintiff’s employer. Defendant contends that Plaintiff lacks standing to bring

a discrimination claim under the THRA because Plaintiff has alleged that Defendant discriminated

not against her but rather against female candidates for employment.

       With regard to discrimination, the relevant statute states: “It is a discriminatory practice for

an employer” to discriminate based upon gender or age. Tenn. Code Ann. § 4-21-401(a) (emphasis

added). Defendant argues that Plaintiff, because she cannot bring this claim for herself, could only

possibly bring such a claim if it was based upon third-party standing. (Doc. No. 41 at 4).

       However, Plaintiff does not appear to be claiming that Interstate discriminated against her

because of her gender or her age. (Doc. No. 47 at 10-14). Instead, she alleges discrimination only

against female candidates for employment (a category in which she is not included because she

was not a candidate for employment with Defendant). She asserts two theories for relief under the

THRA. The first (which seems best characterized as a “discrimination” theory) posits that she

herself suffered damages (in the form of lost fees) directly from Defendant’s discrimination against

the female candidates she submitted for placement with Defendant. The second is a retaliation

theory, positing that she herself suffered retaliation for opposing Defendant’s discrimination

against women candidates. In response to Defendant’s motion, she focuses on her retaliation theory

and argues that “Defendant’s third-party standing analysis is unnecessary.” (Id. at 14). Indeed,

because she has not argued in support of the discrimination theory in her response to the Motion,

it seems that Plaintiff well may have implicitly abandoned that theory.



                                                  6
       The Court finds that Plaintiff’s THRA claim cannot survive under the discrimination

theory, not only because she has not asserted it in her response to the Motion, but alternatively

because she cannot show (and does not even claim) that Interstate was her employer. Plaintiff’s

relationship with Interstate was contractual. As evidenced by the undisputed facts above, Plaintiff

was not an employee of Interstate; Plaintiff was an independent contractor. The Sixth Circuit has

held that federal employment discrimination statutes protect employees but not independent

contractors. Miller v. Quisenberry, No. 1:19-cv-44, 2020 WL 375788, at * 3 (S.D. Ohio Jan. 23,

2020) (citing Shah v. Deaconess Hosp., 355 F.3d 496, 499 (6th Cir. 2004) (citing cases under

federal employment statutes)); see also Bynum v. Mack Mech., Inc., No. 2:16-0023. 2016 WL

6138607, at * 2 (M.D. Tenn. Oct. 21, 2016).9 This principle applies to federal employment

retaliation claims as well. Wheatley v. West Central Mich. Emp’t & Training Consortium, Inc.,

341 F. Supp. 3d 753, 768 (W.D. Mich. 2018) (employer not liable for retaliation under Title VII

because he was an independent contractor, not an employee); Farrell v. Finchum Sports Floors,

No.3:14-cv-565, 2018 WL 283247, at * 3 (E.D. Tenn. Jan. 3, 2018) (Title VII protects employees,

but not independent contractors, from retaliation).

       As for Plaintiff’s retaliation theory, the relevant statute states: “It is a discriminatory

practice for a person . . . . to retaliate or discriminate in any manner against a person because such

person has opposed a practice declared discriminatory by this chapter.” Tenn. Code Ann. § 4-21-

301(a)(1). Again, Defendant argues that Plaintiff cannot rely upon this provision because she is



9
 The Court also notes that Interstate was not the employer of the candidates selected from among
those Plaintiff sent to it for consideration. As clearly set forth in the Agreement, the selected
candidates were employees of Plaintiff, with Plaintiff being responsible for the usual employer
administrative tasks, such as paying taxes and providing health benefits. (Doc. No. 40-1). The
Amended Complaint states that Plaintiff contracted with Defendant “for the placement of Spencer
Staffing employees.” (Doc. No. 22 at ¶ 5) (emphasis added).


                                                  7
not an employee, and Interstate is not her employer. Plaintiff argues there is no requirement that

she be an employee to bring a retaliation claim. She notes that “persons” are protected from

retaliation, then argues in essence that “persons” is a term broader than “employees” and one that

Tennessee courts have instructed should be construed broadly. (Doc. No. 47 at 13).

         The parties dispute whether the Court may look to federal law in interpreting the retaliation

provision of the THRA. One of the stated purposes of the THRA, however, is to provide for

execution within Tennessee of the policies embodied in Title VII and other federal civil rights

laws. Tenn. Code Ann. § 4-21-101(a)(1). Generally, courts interpret the THRA similarly, if not

identically, to Title VII, although they are not obligated to follow or be limited by federal law in

interpreting the THRA. Ferguson v. Middle Tenn. State Univ., 451 S.W.3d 375, 380-81 (Tenn.

2014); Gregory v. Lowe’s Home Ctrs., LLC, No. 3:15-cv-00988, 2017 WL 2181552, at * 4 (M.D.

Tenn. May 18, 2017). Given the similarity of the two statutes (THRA and Title VII), when

applying the THRA, courts borrow the Title VII framework developed by federal courts. Allen v.

Cumberland Med. Ctr., Inc., No. 2:10-cv-0045, 2010 WL 3825667, at * 3 (M.D. Tenn. Sept. 24,

2010).

         Notwithstanding Title VII’s statutory language that refers to “individuals,” courts have

limited Title VII’s protections to individuals who are employees. Allen, 2010 WL 3825667, at * 4

(citing Birch v. Cuyahoga Cty. Probate Court, 392 F.3d 151, 157 (6th Cir. 2004)). Although the

THRA does not use the term “employees,” its provisions do speak of “employers,” and the

Tennessee Supreme Court has looked to Title VII’s definition of “employee” to define the reach

of the THRA. Id. (citing Bredesen v. Tenn. Judicial Selection Comm’n, 214 S.W.3d 419, 430, 432

(Tenn. 2007)).Thus, claims under the THRA require an employer-employee relationship. Adair v.

Hunter, 236 F. Supp. 3d 1034, 1047 (E.D. Tenn. 2017) (Tennessee Supreme Court requires that



                                                   8
there be an employer-employee relationship in order for the THRA to provide the relief plaintiffs

seek).

         Plaintiff contends that because the THRA is “broader” than Title VII, liability should

extend to any individual for retaliation against any individual because of her opposing practices

made unlawful by the THRA, citing (among other things) Carr v. UPS, 955 S.W.2d 832 (Tenn.

1997). (Doc. No. 47 at 12 n. 4). Carr does hold, as Plaintiff notes, that “the THRA is broader than

Title VII in terms of who may be held liable for harassment and discrimination.” Id. at 835. But

that is not the end of the story, or even the probative part of the story.

         In Carr, the court found that the THRA is broader than Title VII because it (1) applies to

entities employing fewer employees than required by Title VII, and (2) extends liability to persons

who “[a]id, abet, incite, compel or command a person to engage in any of the acts or practices

declared discriminatory by this chapter.”10 Id. at 835-36. But in so holding, Carr was addressing

only who was liable, not who was protected. Carr does not say that non-employees are protected

under the THRA’s retaliation provision, and Plaintiff does not cite a single case holding otherwise;

notably, the cases she cites addressing the term “person” in the THRA’s retaliation provision deal

with who is liable rather than who is protected, and one (Bredesen, 214 S.W.3d at 430) did not

deal with the retaliation provision at all.

         Carr also states that “[a]lthough the language of Title VII and the THRA differ slightly, it

is clear that the legislature intended the THRA to be coextensive with federal law.” Id. at 834. See

also Lynch v. City of Jellico, 205 S.W.3d 384, 399 (Tenn. 2006) (stating that because “[t]he intent




10
  Carr was overruled on other grounds by Parker v. Warren Cty Utility District, 2 S.W.3d 170
(Tenn. 1999). In Parker, the court actually modified Carr to bring it in line with more recent
federal (Title VII) law on supervisor sexual harassment. Id. at 176.


                                                   9
of the THRA is to provide for execution within Tennessee of the policies embodied in the federal

civil rights statutes ... an analysis of claims under the THRA is the same as under Title VII of the

Federal Civil Rights Act”). Thus, in part Carr rejected the plaintiff’s expansive view of

“employer” liability under the THRA—i.e., that employees of an employer could be individually

liable—because it “agree[d] with the federal courts' analyses” rejecting that view and because “the

slight deviation of THRA's definition of employer from Title VII's definition does not warrant an

interpretation that would be inconsistent with Title VII.” Carr, 955 S.W.3d at 835. Concededly,

as noted, Carr did recognize the THRA’s broader view of employer liability in certain other

contexts. But this was based on discrete provisions of the THRA wholly absent from Title VII. Id.

at 835-36. The upshot seems to be that when the THRA has separate provisions that go beyond

Title VII’s provisions in terms of employer liability, they will be given effect by Tennessee courts

despite their divergence from Title VII. But Tennessee courts will not rely on “slight variations”

in the two parallel statutes’ language to justify expanded employer liability under the THRA.

       The same logically should pertain to the issue of expanded protection under the THRA:

“slight variations” in the statutory language do not justify expansion of protection under the THRA

beyond the protection provided by Title VII. Here, the difference is between protection against

retaliation for “persons” (per the THRA) and protection against retaliation “for employees or

applicants for employment” (per Title VII, 42 U.S.C.A. § 2000e-3(a)). There is a variation here,

as the term “person” is broader than “employee” as a general matter, and Plaintiff says that this is

dispositive. But she cites no case law recognizing this variation as significant, let alone dispositive

on the current issue. And given that the Tennessee legislature intended the THRA to be co-

extensive with Title VII, there is no reason to believe that when the legislature used the term

“person” in its retaliation provision, without any indication that it be construed in any particular



                                                  10
way, it meant for the term to provide protection for “persons” beyond those persons protected by

Title VII—i.e., employees and applicants for employment. The term “persons,” after all, does not

necessarily mean “any and all persons, no matter who they are and whether the statute intends to

protect them from retaliation” rather than “persons intended to be protected from retaliation”—

meaning employees and applicants for employment, under Title VII principles generally embraced

by Tennessee courts.

       Ferguson v. Middle Tennessee State Univ., 451 S.W.3d 375, 382 (Tenn. 2014) is not

dispositive on this issue, but it tends to support the equation of “person” with employee. Virtually

the Court’s entire discussion was framed in terms of the THRA, in purpose and in function,

protecting “employee[s]” from retaliatory acts of their employers. True, Ferguson did not

expressly preclude the possibility of protection for persons who oppose the retaliation of someone

else’s employer, and it included two quotations that tend to support the notion of protection for

non-employees.11 But those quotes are directly proceeded by a concern framed in terms of

employees: “If employees do not receive protection from retaliatory conduct after they complain

about discrimination, they will be less likely to report discriminatory conduct.” Id. at 381. The

overall impression is that Ferguson was assuming—albeit not deciding—that the THRA’s

protections against retaliation were for employees only. Ferguson thus supports Defendant’s

position to some extent.




11
  “‘To a large extent, the effectiveness and very legitimacy of discrimination law turns on people's
ability to raise concerns about discrimination without fear of retaliation.’ Deborah L. Brake,
Retaliation, 90 Minn. L. Rev. 18, 20 (2005). Without protection from retaliation, ‘challenging
employment discrimination would be nearly impossible.’ Henry L. Chambers, Jr., The Supreme
Court Chipping Away at Title VII: Strengthening It or Killing It? 74 La. L. Rev. 1161, 1180
(2014).” Ferguson, 451 S.W.3d at 381.



                                                11
       Plaintiff’s contrary position is not frivolous.12 But for the reasons set forth above, the Court

finds that Plaintiff, who was never an employee (or applicant for employment) of Defendant,

cannot sustain a THRA claim against Defendant under a retaliation theory. As with Title VII, the

anti-retaliation provision of the THRA is designed to prohibit employer actions that are likely to

deter employees from filing complaints with the EEOC or otherwise asserting their rights under

anti-discrimination statutes. Ferguson, 451 S.W.3d at 381;Clough v. State Farm Mut. Auto Ins.

Co., No. 13-2885, 2014 WL 1330309, at * 2 (W.D. Tenn. Mar. 28, 2014) (THRA applies only to

“employers” and thus protects only “employees.”).

       Having found that Plaintiff is not entitled to bring THRA claims under these circumstances,

the Court need not reach the parties’ other arguments as to those claims.13 For all these reasons,

Defendant has shown that it is entitled to judgment as a matter of law on Plaintiff’s THRA claim,

and summary judgment for Defendant will be entered on that claim.

         INTENTIONAL INTERFERENCE WITH BUSINESS RELATIONSHIPS

       Count Two of the Amended Complaint asserts a claim for intentional interference with

business relationships, whereby Plaintiff must demonstrate: (1) an existing business relationship




12
   Plaintiff invokes the Americans with Disabilities Act (ADA) and the Rehabilitation Act, noting
that federal appellate courts have construed their retaliation provisions to protect a broad category
of persons and not just persons protected from discrimination under those statutes; she claims that
the THRA’s retaliation provision should be construed likewise. (Doc. No. 47 at 12-13 & n.5). The
Court disagrees, because it is clear that the THRA is to be construed in harmony with Title VII
and not the ADA or Rehabilitation Act.
13
   The Court notes, however, that Plaintiff likely could not establish one of the elements of a
retaliation claim under the THRA, due to the absence of an “adverse employment action.” An
adverse employment action requires a materially adverse change in the terms and conditions of
employment. Norman v. Rolling Hills Hosp., LLC, 820 F. Supp. 2d 814, 822-23 (M.D. Tenn. 2011).
Moreover, Plaintiff’s argument that she has direct evidence of retaliation misses the mark. The
alleged “direct evidence” she claims is alleged evidence of discrimination, not retaliation.


                                                 12
with specific third parties or a prospective relationship with an identifiable class of third persons;

(2) Defendant’s knowledge of that relationship and not a mere awareness of Plaintiff’s business

dealings with others in general; (3) Defendant’s intent to cause the breach or termination of the

business relationship; (4) Defendant’s improper motive or improper means; and (5) damages

resulting from the tortious interference. Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691,

701 (Tenn. 2002), cited in Best Choice Roofing & Home Improvement, Inc. v. Best Choice Roofing

Savannah, LLC, No. 3:18-cv-00615, 2020 WL 1139873, at * 15 (M.D. Tenn. Mar. 9, 2020).

Significantly, the claim can be based either on an existing business relationship or a prospective

business relationship. To evaluate this claim, the Court must first delineate the specific business

relationships allegedly interfered with—an undertaking to which the parties devote too little

attention.

        The Amended Complaint (Doc. No. 22) alleges that Plaintiff had business relationships

with workers “to be placed at Interstate Warehousing.” ¶ 42. It appears that these workers were

not employees of Plaintiff (or of Defendant), but rather applicants for employment by Plaintiff for

a position at Interstate. As explained by Plaintiff (apparently without material dispute from

Defendant):

                The process for hiring was straightforward: Ms. Walton would go to
        American Job Centers and interview applicants for stand-up forklift operator
        positions at Interstate. Id., ¶ 10. Ms. Walton would submit the applications of
        candidates to Interstate’s human resources manager, Brian Blaylock, or Maddie
        Morris, a human resources generalist, usually by e-mail. Id., ¶ 11. Mr. Blaylock or
        Ms. Morris would then reply, usually by e-mail, telling Ms. Walton which
        candidates Interstate would like to interview and which ones it did not. Id., ¶ 12.
        Ms. Walton would then contact the applicants to set up the interviews. Id., ¶ 13. If
        they were hired by Interstate, the employees would remain on Ms. Walton’s payroll
        for 90 days, and Interstate would pay Spencer Staffing for those employees’
        services. Id., ¶ 14. Ms. Walton would then pay her employees. Id. After
        approximately 90 days, if the employee had performed well, he would be officially
        hired by Interstate and move from Spencer Staffing’s payroll to Interstate’s. Id., ¶
        15.


                                                 13
(Doc. No. 47 at 3). Notably, all applicants to which this count pertains—i.e., the applicants whose

business relationships with Plaintiff were allegedly interfered with by Defendant—never became

employees of Plaintiff, because they were the ones Defendant (allegedly wrongfully) refused to

have placed with Defendant. Thus, their relationships with Plaintiff were that they were mere

applicants for employment—a fact borne out by the record, which includes several “Application[s]

for Employment” of applicants allegedly rejected for discriminatory reasons. (Doc. No. 48-1,

passim). There is no evidence whatsoever that Defendant intended to, or did, hinder those

relationships as required by the third element of this cause of action; the record is quite clear that

these applicants completed their applications to Plaintiff’s satisfaction, and they were then

submitted to Defendant for consideration. This claim thus fails as to the existing business

relationships claimed by Plaintiff.

       Perhaps sensing this, Plaintiff focuses in her brief in opposition on how Defendant, via its

alleged discriminatory consideration and rejection of female applicants, interfered with Plaintiff’s

“prospective contractual relations,” i.e., interfered with her prospect of obtaining employees.

Plaintiff contends that Interstate interfered with those prospective contractual relations (i.e., a

prospective employer-employee relationship with applicants subjected to Defendant’s

discriminatory practices) by refusing to accept (or even interview) female candidates, who if

accepted by Defendant would have become Plaintiff’s employees. (Doc. No. 47 at 20). She claims

that Interstate’s refusal to accept these candidates was based on sex, which is an improper

discriminatory motive. (Id.) Defendant argues in response that Plaintiff cannot show that it

intended to interfere in her business relationships or had a motive to injure Plaintiff.

       Defendant contends that Plaintiff has basically pled herself out of a claim for tortious

interference with business relationship by asserting that Defendant’s intent was to not accept (or


                                                 14
even interview) certain people (women). This is something different from an intent to interfere

with prospective employment relationships between Plaintiff and the relevant applicants. A

company intent on refusing (rightly or wrongly) to consider certain of a staffing company’s

applicants might give no thought whatsoever to the applicant’s relationship with the staffing

company; indeed, if this policy of refusal is especially important to the company (which is

precisely what Plaintiff alleges here), it likely would not be concerned one way or the other with

that third-party relationship. Defendant has correctly pointed out Plaintiff’s core assertion, thus

shifting the burden to Plaintiff to at least raise a genuine issue as to Defendant’s intent to interfere

with that prospective employment relationship. But Plaintiff brushes past this argument, merely

stating that Interstate did not interview or accept any women that she sent them, causing the breach

of Plaintiff’s relationships with those women. (Doc. No. 47 at 20). She does not address, at this

point, the intent of Interstate in making its decisions; she certainly does not point to any evidence

suggesting that Defendant may have had an intent to interfere with the Plaintiff-applicant

relationship. Plaintiff has not raised a genuine issue of material fact that Interstate’s intent was to

interfere with her prospective employment relationships with certain candidates.

       Defendant has carried its initial burden of demonstrating no genuine issue of material fact

and that it is entitled to judgment as a matter of law as to Plaintiff’s intentional interference with

business relationships claim, and Plaintiff has failed to come forward with evidence to rebut that

showing. Therefore, summary judgment for Defendant will be entered on Plaintiff’s claim for

intentional interference with business relationships.




                                                  15
                                  BREACH OF CONTRACT14

       Plaintiff’s Amended Complaint alleges that by failing to accept qualified female workers15

and by retaliating against Plaintiff, Defendant “intentionally, fraudulently, maliciously, or

recklessly breached the parties’ contract.” (Doc. No. 22 at ¶ 49). But as Defendant noted in its

brief in support of its Motion, the Amended Complaint does not identify any provision of the

Agreement that was allegedly breached, and certainly no such provision is readily apparent. In her

brief in opposition, Plaintiff again failed to identify any such provision. Instead, Plaintiff made a

trio of arguments, two relating to a breach premised on discriminating against candidates in

protected groups, and another related to a breach premised upon Defendant terminating the

Agreement in retaliation for her opposing such discrimination.

       In her first argument, Plaintiff claims that the parties’ Agreement is valid, but that if it was

construed as not prohibiting illegal discrimination, it would be an illegal contract and thus

unenforceable. (Doc. No. 47 at 22-23). She posits, “In other words, Plaintiff and Defendant could

not have contracted for Defendant to reject Plaintiff’s employees due to gender discrimination;

that would be an illegal and void contract.” (Id. at 23). But the question is not whether Defendant

contracted for Defendant to reject Plaintiff’s employees due to gender discrimination; neither side

claims (and no evidence suggests) that Defendant did this.16 The Court need not and will not decide


14
  In Tennessee, a viable claim for breach of contract has three essential elements: (1) the existence
of an enforceable contract; (2) non-performance amounting to a breach of that contract; and (3)
damages caused by the breach of contract. F.S. Sperry Co, 304 F. Supp. 3d at 701.
15
 As indicated above, the Amended Complaint also alleges that Defendant refused to accept male
workers older than 40, although Plaintiff no longer actively bases her claim upon this allegation.
16
  Defendant does assert that it did not contractually bind itself not to discriminate, but that is not
the same as asserting that it contractually obtained for itself an affirmative prerogative to
discriminate.


                                                 16
this issue based on what did not happen. Instead the Court asks whether the Agreement was

breached based on what did happen.

       Plaintiff’s second argument is based on the duty of good faith and fair dealing implied in

every contract. The argument is, in essence, deployed against a formidable argument by Defendant

refuting that it breached the Agreement by discriminating against certain applicants for

employment. Defendant of course denies engaging in such discrimination. But even if it had so

discriminated, it argues, nothing in the Agreement required it to accept certain workers. After all,

the Agreement specifically states that Interstate has the right to reject any applicant referred by

Plaintiff.17 The terms of the Agreement do not require Interstate to accept workers, male or female,

even if they are qualified. Defendant has a point; it is hard to see how Defendant could have

violated the terms of the Agreement as written.

       But that is where the duty of good faith and fair dealing comes in. It is well established

that, in Tennessee,18 the common law imposes a duty of good faith in the performance of contracts.

Dick Broad. Co., Inc. of Tenn. v. Oak Ridge FM, Inc., 395 S.W.3d 653, 660 (Tenn. 2013). It is also

well established that the laws affecting enforcement of a contract, and existing at the time and




17
  Plaintiff (and her applicants) also had the right to reject any potential placement with Interstate.
(Doc. No. 40-1).
18
  Plaintiff asserts that Tennessee law applies here despite the existence of an Indiana choice-of-
law provision in the parties’ Agreement. (Doc. No. 47 at 21-22 n.6). The Court agrees but also
notes that some (though not all) of the arguments made with respect to this count are so basic that
the identity of the particular applicable law almost certainly would make no difference.



                                                  17
place of its execution, enter into and form a part of the contract.19 Id. at 668; In re: Rader Bonding

Co., Inc., 592 S.W.3d 852, 860 (Tenn. 2019).

       The “breach of the duty of good faith and fair dealing ‘is not a cause of action in and of

itself but is a part of a breach of contract cause of action.’” Z.J. v. Vanderbilt Univ., 355 F. Supp.

3d 646, 699 (M.D. Tenn. 2018) (quoting Doe v. Univ. of the South, No. 4:09-cv-62, 2011 WL

1258104, at *18 (E.D. Tenn. Mar. 31, 2011). It may be more apt to say that the duty of good faith

and fair dealing is a part of every contract. The implied covenant of good faith and fair dealing

creates a duty to provide basic fairness. Id.20 While the implied covenant does not create new

contractual rights or obligations, it protects the parties’ reasonable expectations as well as their

rights to receive the benefits of their agreement. Dick Broad., 395 S.W.3d at 666. Thus, “there is

an implied covenant of good faith and fair dealing in every contract, whereby neither party shall

do anything which will have the effect of destroying or injuring the right of the other party to

receive the fruits of the contract.” Id. at 662 (quoting 17A Am.Jur.2d Contracts § 370 (2004)). The

general idea, at least in pertinent part, seems to be that one party cannot in bad faith get in the way

of the counterparty’s satisfaction of a contract condition that would result in the counterparty’s

realization of a benefit under the contract. In the Court’s view, the following hypothetical

demonstrates the principle. If a landowner agrees to pay a painter a $10,000 commission if she

completes a “satisfactory” landscape of the landowner’s estate, the landowner breaches the

covenant of good faith and fair dealing—and thus the contract—if he stops allowing the painter



19
  When this Agreement was signed, the law was clear both that every contract included an implied
covenant of good faith and fair dealing and that an employer could not discriminate, based upon
gender, in hiring employees.
20
   In some cases, the courts have expressed this principle as allowing the qualifying word
“reasonable” and its equivalent “reasonably” to be read into every contract. Dick Broad., 395
S.W.3d at 661.
                                                  18
onto his estate after the painter has completed most of the painting; the covenant protects the

painter from the argument that she, not having “completed” a “satisfactory” landscape, is

contractually not entitled to a commission.

       As early as 1922, the Tennessee Supreme Court imposed an implied condition of

reasonableness in a contract requiring the sellers of land to find “satisfactory” the price of land

sold at auction in order for the auctioneer to be paid a commission. Robeson & Weaver v. Ramsey,

146 Tenn. 25, 245 S.W. 413, 413 (Tenn. 1922), cited in Dick Broad., 395 S.W.3d at 660. Where

the contract was silent as to “the standard of conduct anticipated by the parties in the performance

agreement; i.e., the sellers providing consent to the sale price as ‘satisfactory,’ the Court rejected

a standard allowing the sellers to act capriciously and required them to act in a commercially

reasonable manner.” Dick Broad., 395 S.W.3d at 660 (citing Robeson & Weaver, 245 S.W. at 415);

see also German v. Ford, 300 S.W.3d 692, 705, n.9 (Tenn. Ct. App. 2009) (when a contract is

contingent on one party’s satisfaction, that party must exercise his own judgment in good faith and

as a reasonable person).

       The Court finds this principle to be applicable in this case. The Agreement plainly

contemplated Plaintiff submitting to Defendant qualified and competent candidates for placement

with Defendant. In its very first line, the Agreement unsurprisingly also contemplated (without

promising) that Defendant would accept some of these candidates for placement, and it required

Defendant to pay Plaintiff fees for accepted candidates. Although the terms of the Agreement

provided that Interstate had the right to reject any candidate referred by Plaintiff, the implied

covenant of good faith and fair duty, for the reasons set forth in the above-cited cases, required

Interstate to exercise its judgment in good faith and reasonably. In other words, Defendant’s

contractual prerogative to refuse an applicant was qualified by a duty to exercise that prerogative



                                                 19
in good faith. If, as Plaintiff alleges, Interstate exercised its judgment in a discriminatory way, then

a jury could find that Interstate breached the Agreement as qualified by the implied covenant—by

frustrating, in bad faith by discriminating against women, Plaintiff’s contemplated contractual

benefit (fees for submitted and placed candidates) to be obtained from its efforts in performing

under the contract by submitting competent and qualified female candidates. The jury could find

a breach, in other words, in Defendant avoiding payment of fees with respect to female applicants

that would have been payable (if so found by a jury)21 had Defendant not in bad faith prevented

such fees from ever becoming payable under the letter of the Agreement. Viewed slightly

differently, if Defendant exercised its discretion (to refuse candidates) in a discriminatory way,

then a jury could find that Defendant breached a promise in the Agreement (as qualified by the

implied covenant) not to reject candidates on unreasonable grounds.

        In Town & Country Equip., Inc. v. Deere & Co., 133 F. Supp. 2d 665 (W.D. Tenn. 2000),

the court imposed a reasonableness requirement upon contractual provisions requiring consent to

an assignment, where the agreement did not provide for the standard of conduct for withholding

consent. Id. at 670, cited in Dick Broad., 395 S.W.3d at 662. That court concluded that the

defendant did not have to right to unreasonably limit or interfere with the sale. Id. The case

demonstrates the applicable principle here: seemingly unconstrained discretion to refuse or give

consent is qualified by the covenant of good faith and fair dealing.




21
   The Court notes that Plaintiff, to prevail at trial, would need to satisfy all elements of a breach
of contract claim, including damages resulting from the alleged breach. To prove damages, she
well may have to prove that specific rejected female candidates would have been hired (and thus
generated fees for Plaintiff) but for Defendant’s alleged breach. However, the Court does not
intend to, and does not, say anything definitive about this at this juncture because the issue is not
presently before it.
                                                  20
       Again, if Interstate discriminatorily refused to consider women for positions within its

company, a jury could reasonably find that that conduct was not taken in good faith and was a

violation of the implied covenant of good faith and fair dealing, resulting in a breach of the

Agreement. And Plaintiff has offered evidence of the alleged gender discrimination; she offers

evidence suggesting that Defendant did not accept female candidates and has testified that

Defendant’s Human Resources staff told her Defendant did not accept women for these forklift

operator positions. Defendant denies these factual allegations. But Plaintiff has demonstrated

genuine issues of material fact as to whether Defendant actually discriminated against women and,

thereby, breached the Agreement as qualified by the implied covenant.

       As indicated above, Plaintiff makes a third argument, one related to Defendant’s alleged

breach of the Agreement via its termination of the Agreement. Plaintiff asserts, as being analogous

here, the principle that an employment contract cannot be terminated for illegal cause. She asserts

that Defendant breached the Agreement by terminating it for an illegal purpose, retaliation for her

opposition to Defendant’s gender discrimination. However, the Agreement says nothing about the

right to terminate—indeed, it does not include any provision for how, or under what circumstances,

a party may terminate the Agreement. In other words, there is no applicable term (or terms) of the

contract concerning termination for the implied covenant to qualify and thereby create a cause of

action where the language of the contract seemingly would not support one. And the termination

of the Agreement does not raise the kinds of concerns implicated by the implied covenant of good

faith and fair dealing, which is that a party continuing to perform under a non-terminated

agreement is essentially cheated out of the contractual benefits it is supposed to obtain by

performing.




                                                21
       The implied covenant serves to prevent a party from suffering a bad faith denial of the

benefit of its bargain, or the fruits of its performance, under the contract. Those purposes are

inapplicable in the case of Defendant’s termination of the Agreement. The termination effectively

meant that Defendant stopped considering Plaintiff’s candidates for future placement. And

Plaintiff did not bargain for anything other than unilateral cessation and some point, and the whole

idea of the cessation was for Plaintiff to stop any further performance under the Agreement before

Plaintiff could even undertake efforts for which she might earn compensation.

       In other words, if a party terminates a contract like the Agreement,22 even if “unfairly,” the

result is that the counterparty ceases to put effort into performing under the contract. The result is

not that the counterparty is cheated out of the payoff it should receive from its efforts, which is the

primary concern of the implied covenant. Here, the termination of the Agreement resulted in

Plaintiff ceasing her efforts to place candidates with Defendant, rather than in her being deprived

of her just reward for either past placement efforts or future placement efforts (which, because of

the termination, will not in fact occur).

       The Court finds that Defendant is entitled to summary judgment on Plaintiff’s claim that

Interstate breached the Agreement by terminating the Agreement allegedly in retaliation for her

alleged “protected activity,” but not on Plaintiff’s claim that Interstate breached the Agreement by

refusing to accept female applicants.




22
   By this, the Court means a contract that (i) is of indefinite duration, (ii) is intended to last only
as long as both parties wish to continue the business relationship established by the contract, and
(iii) calls for one party to be compensated by the other party based only on intermittent and discrete
acts of performance (in this case, Plaintiff’s recruiting and placement of individual candidates)
undertaken by the first party at its option.
                                                  22
                                         CONCLUSION

       For the reasons explained herein, Defendant’s Motion for Summary Judgment (Doc. No.

40) will be granted in part and denied in part. Plaintiff’s claims based upon the THRA, her claims

for intentional interference with business relationships, and her claim for breach of contract as it

relates to termination of the Agreement will be dismissed. The sole remaining claim is Plaintiff’s

claim for breach of contract (as qualified by the implied covenant of good faith and fair dealing)

for Defendant’s refusal to accept female applicants.

       An appropriate Order will be entered.



                                                       __________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




                                                23
